DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 18, these claims positively recite “a second surface” which was also recited in their respective parent claims.  Accordingly it is unclear whether there is one “second” surface or more than one, rendering the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2018/0187782 to Slaby et al. (Slaby hereinafter) in view of US PGPub 2011/0228192 to Holloway (Holloway).
Regarding claim 1, Slaby teaches a pump assembly (600), comprising: a motor (not labeled, see paragraph 59, “actuators”); a housing (604) forming an enclosure cavity to enclose the motor; a display assembly (602) on a first (to the left of door 608) surface, a pumphead connection assembly (606) positioned on a second surface of the housing; and an access panel (608) attached to the housing and positioned to selectively provide access to the pumphead connection assembly.  Slaby does not teach a display assembly comprising: a mounting frame mounted to a first surface of the housing and having an opening for viewing a display; a gasket positioned between the mounting frame and the housing; and one or more membranes positioned between the mounting frame and the display.  Holloway teaches a waterproof touchscreen assembly generally, and particularly teaches a mounting frame (1), an opening (9), a display (6), a gasket (5) and a membrane (4).  Holloway teaches that this provides advantageously good response to touch input in a waterproof installation (paragraph 7).  Therefore, it would have been obvious to one of ordinary skill in the art to use a display assembly as taught by Holloway as the display unit of Slaby in order to obtain a waterproof display that remains responsive to user input.
Regarding claim 2, Slaby teaches that the access panel (608) comprises a viewing panel (essentially the whole door) which is opened to allow for viewing the pumphead connection assembly.
Regarding claim 3, the claim requires a switch configured to disable a pump when the access panel is opened.  The examiner notes that any causal relationship is not recited, and as such the limitation reads on a simple on/off switch.  One of ordinary skill in the art would expect such a switch to be present in some form, whether integrated in display (602) or otherwise.  The examiner therefore concludes that this limitation is obvious.
Regarding claim 4, Holloway teaches a strain relief housing (2) which would be placed within the enclosure cavity of the housing in the combination and which is configured to provide strain relief for electrical connections (via sealing material 10).
Regarding claim 5, Holloway teaches that the strain relief is configured to provide a waterproof cavity (10) for the electrical connections from the display.
Regarding claim 6, the examiner takes Official Notice that the use of antennae in medical devices is well known.  The examiner bases this assertion on the commercial availability of infusion pumps, e.g. for insulin.  Furthermore, it has been held that the rearrangement of parts that does not materially affect their function is not a patentable distinction (MPEP 2144.04 VI. C.).  Accordingly the examiner holds that the provision of an antennae in the strain relief of Holloway would have been obvious in view of the well known features and uses of antennae for transmitting data in medical settings.
Regarding claim 7, Slaby teaches that the housing may be formed of plastic (paragraph 4), which is noncorrosive.
Regarding claim 10, Slaby teaches that the access panel is hingedly attached to the housing (via 612).
Regarding claim 11, Slaby teaches an enclosure assembly (600), comprising: a housing (604) forming an enclosure cavity (606) to enclose a pump; a display assembly (602), a pumphead connection assembly (front face of 606) positioned on a second surface of the housing; and an access panel (608) is attached to the housing and positioned to selectively provide access to the pumphead connection assembly.  Slaby does not teach a display assembly comprising: a mounting frame mounted to a first surface of the housing and having an opening for viewing a display; a gasket positioned between the mounting frame and the housing; and one or more membranes positioned between the mounting frame and the display.  Holloway teaches a waterproof touchscreen assembly generally, and particularly teaches a mounting frame (1), an opening (9), a display (6), a gasket (5) and a membrane (4).  Holloway teaches that this provides advantageously good response to touch input in a waterproof installation (paragraph 7).  Therefore, it would have been obvious to one of ordinary skill in the art to use a display assembly as taught by Holloway as the display unit of Slaby in order to obtain a waterproof display that remains responsive to user input.
Regarding claim 12, Slaby teaches that the access panel (608) comprises a viewing panel (essentially the whole door) which is opened to allow for viewing the pumphead connection assembly.
Regarding claim 13, the claim requires a switch configured to disable a pump when the access panel is opened.  The examiner notes that any causal relationship is not recited, and as such the limitation reads on a simple on/off switch.  One of ordinary skill in the art would expect such a switch to be present in some form, whether integrated in display (602) or otherwise.  The examiner therefore concludes that this limitation is obvious.
Regarding claim 14, Holloway teaches a strain relief housing (2) which would be placed within the enclosure cavity of the housing in the combination and which is configured to provide strain relief for electrical connections (via sealing material 10).
Regarding claim 15, Holloway teaches that the strain relief is configured to provide a waterproof cavity (10) for the electrical connections from the display.
Regarding claim 16, the examiner takes Official Notice that the use of antennae in medical devices is well known.  The examiner bases this assertion on the commercial availability of infusion pumps, e.g. for insulin.  Furthermore, it has been held that the rearrangement of parts that does not materially affect their function is not a patentable distinction (MPEP 2144.04 VI. C.).  Accordingly the examiner holds that the provision of an antennae in the strain relief of Holloway would have been obvious in view of the well known features and uses of antennae for transmitting data in medical settings.
Regarding claim 17, Slaby teaches that the housing may be formed of plastic (paragraph 4), which is noncorrosive.
Regarding claim 19, Slaby teaches that the access panel is hingedly attached to the housing (via 612).

Claim(s) 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaby in view of Holloway as applied to claims 1 and 11 above, and further in view of US PGPub 2018/0094624 to Kabasta, Jr. (Kabasta).
Regarding claim 8, the previously applied references teach the limitations of claim 1 from which claim 8 depends, but do not teach an electrical port positioned on a second (and/or third) surface of the housing configured to provide electrical connection with the display or the motor.  Kabasta teaches another pumping system generally, and particularly teaches that electrical ports (see Fig. 4A adjacent 134) are provided to provide electrical connections between a power source (134) and a motor (116).  Therefore, it would have been obvious to one of ordinary skill in the art to provide electrical ports as taught by Kabasta to the pump of Slaby in order to provide electrical connections to supply the motor (or actuator) with power.
Regarding claim 9, the previously applied references do not teach a waterproof motor.  Kabasta teaches a waterproof motor (116).  Those of skill in the art will appreciate that in a liquid application, a waterproof motor is advantageously resistant to damage from the working fluid or other liquid contaminants that might be present in the operating environment of the pump.  Therefore, it would have been obvious to one of ordinary skill in the art to use a waterproof motor as taught by Kabasta in the pump of Slaby in order to resist damage from liquids in the operational environment. 
Regarding claim 17, the previously applied references teach the limitations of claim 11 from which claim 17 depends, but do not teach an electrical port positioned on a second (and/or third) surface of the housing configured to provide electrical connection with the display or the motor.  Kabasta teaches another pumping system generally, and particularly teaches that electrical ports (see Fig. 4A adjacent 134) are provided to provide electrical connections between a power source (134) and a motor (116).  Therefore, it would have been obvious to one of ordinary skill in the art to provide electrical ports as taught by Kabasta to the pump of Slaby in order to provide electrical connections to supply the motor (or actuator) with power.
Regarding claim 18, the previously applied references do not teach a waterproof motor.  Kabasta teaches a waterproof motor (116).  Those of skill in the art will appreciate that in a liquid application, a waterproof motor is advantageously resistant to damage from the working fluid or other liquid contaminants that might be present in the operating environment of the pump.  Therefore, it would have been obvious to one of ordinary skill in the art to use a waterproof motor as taught by Kabasta in the pump of Slaby in order to resist damage from liquids in the operational environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        16 December 2022